DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
Status of Claims
Claim 1 is amended in view of applicant’s response filed 3/15/2021.  Claims 11-21 remain withdrawn from consideration.  Claim 22 is canceled.  Therefore, claims 1-10 and 23 are currently under examination.
Status of Previous Rejections
The provisional rejection of claims 1-10 and 23 on the ground of nonstatutory double patenting as being unpatentable over claims 18-30 of copending Application No.15/685,241(reference application ‘241) has been withdrawn since the claims of the reference application ‘241 does not recite claimed dispersant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-10 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-8, 10, 20-22 and 31-32 of copending Application No.15/137,016(reference application), further in view of Miyamoto. 
Claims 1-2, 4-5, 7-8, 10, 20-22 and 31-32 of the reference application teaches the claimed activating rinse.  However, claims 1-2, 4-5, 7-8, 10, 20-22 and 31-32 of the reference application does not teach the claimed zinc phosphate containing pretreatment composition, which may be remedied by Miyamoto’s teaching of a zinc phosphate pretreatment composition which may be applied to a metal surface treated with a very similar surface conditioning solution since Miyamoto teaches further treatment using the pretreatment composition will improve the corrosion inhibition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. US 2010/0144945(Nakazawa), and further in view of McMillen et al. US 2015/0064445(McMillen).
Nakazawa teaches a pretreatment system comprising:
An surface conditioner(i.e. activating rinse) comprising zinc phosphate particles having an D90 of not greater than 4µm, preferably no more than 0.3 µm [0159, 0163] and a surfactant comprising a synthetic alcohol-based ethylene oxide, propylene oxide adduct [0215]; and
A pretreatment composition comprising zinc phosphate (i.e. zinc ions & phosphate ions)[[0163, 0174-0175].
Regarding claims 1, 4, 6-7 and 9-10, Nakazawa further teaches that the surfactant may include alkyl sulfate salts[0140], which implies the presence of a sulfate ion as claimed. Additionally, Nakazawa does not disclose any addition of nickel in the zinc phosphating pretreatment composition.  Therefore, the examiner concludes that the pretreatment composition as taught by Nakazawa is substantially Ni free as claimed.  
However, Nakazawa does not teach that the synthetic alcohol-based ethylene oxide and propylene oxide adduct comprises styrene as claimed.
McMillen teaches a pretreatment system comprising an activating rinse comprising zinc phosphate particles having an average particle diameter of not greater than 10µm, and preferably 0.1-5µm[0022] and a dispersant comprising copolymer formed by polymerization of ethylene oxide, propylene oxide or combinations thereof and a second copolymer formed by the polymerization of styrene(abstract) [0021].

Regarding claim 2, Nakazawa further teaches that the surfactants such as alkyl sulfate may be present in an amount of 3-300ppm[0142], which overlaps the claimed amounts of metal sulfate salt.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claims 3, 5 and 23, Nakazawa further teaches that the zinc phosphate particles may be dispersed using ultrasonic dispersers [0158], which implies the claimed sonication of the activating rinse.
Regarding claim 8, Nakazawa further teaches that the subsequent zinc phosphate pretreatment is carried out at 35ºC[0196], which reads on the claimed zinc phosphate pretreatment temperature. 
Regarding claim 9, the surface conditioner of Nakazawa would have contained the claimed zinc ions.
Claims 1-2, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillen et al. US 2015/0064445 (McMillen), and further in view of Inbe et al. US 2010/0031851(Inbe).
McMillen teaches a pretreatment system comprising:
An activating rinse comprising zinc phosphate particles having an average particle diameter of not greater than 10µm, and preferably 0.1-5µm[0022] and a dispersant comprising a first copolymer formed by polymerization of ethylene 
A pretreatment composition comprising zinc phosphate (i.e. zinc ions & phosphate ions)[[0044].
Regarding claims 1-2, 4, 6-7 and 9-10, McMillen further teaches that at least some of the first and second copolymer may be polymerized[0031].
Additionally, since McMillen does not disclose any addition of nickel in the zinc phosphating pretreatment composition, the examiner concludes that the pretreatment composition as taught by McMillen is substantially Ni free as claimed.  Furthermore, the preferred average particle diameter of 0.1-5µm as taught by McMillen implies that the phosphate particles in its activating rinse have D90 that overlaps the claimed D90 particle size.   Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  The selection of claimed D90 phosphate particle size from the phosphate particle size of McMillen would have been obvious to one of ordinary skill in the art since McMillen teaches the same utilities in its particle size range.
However, McMillen does not explicitly teach the claimed metal sulfate salt in the activating rinse.
Inbe teaches a surface conditioning composition comprising zinc phosphate particles(abstract), and additionally comprising 0.1-10mass% of cobalt sulfate and/or nickel sulfate[0101-0102, 0104].
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated cobalt sulfate and/or nickel sulfate as taught by Inbe into the surface conditioning agent of McMillen in order to eliminate segregation products on the metal surface as taught by Inbe[0097].  Additionally, the amount of cobalt sulfate and/or nickel 
Regarding claim 8, McMillen further teaches that its zinc phosphate pretreatment is carried out at 35-75ºC[0044], which overlap the claimed zinc phosphate pretreatment temperature.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Claims 3, 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillen in view of Inbe, and further in view of Miyamoto et al. US 2004/0011429 (Miyamoto).
The teachings of McMillen in view of Inbe are discussed in section 9 above.  However, McMillen in view of Inbe do not explicitly teach the claimed sonication of the activated rinse.
Miyamoto teaches a pretreatment system comprising:
A surface conditioning agent comprising zinc phosphate particles having a D90 of at most 4µm(abstract), and preferably at most 0.3µm[0058]; and
A pretreatment composition comprising zinc phosphate (i.e. zinc ions & phosphate ions) [0012-0013].
Regarding claims 3, 5 and 23, Miyamoto further teaches that the zinc phosphate particles may be pulverized by a supersonic dispersing machine[0052].  Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the supersonic dispersing machine as taught by Miyamoto system of McMillen in view of Inbe in order to finely disperse the zinc phosphate particles in the activating rinse as taught by Miyamoto.
Response to Arguments
Applicant’s arguments in the response filed 3/15/2021 have been considered but they are not persuasive.
In the remarks, applicant argues that Nakazawa’s surface conditioner does not comprise styrene.
The examiner does not find applicant’s argument convincing for the same reasons set forth in section 8 above.
Applicant further argues that McMillen does not teach the claimed D90 particle size because McMillen only teaches average particle size.
The examiner does not find applicant’s argument convincing for the same reasons set forth in section 9 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733